IN THE UN[TED STATES DIS'I`RICT COURT
FOR THE SOUTI-IERN DIS”I`RIC`I` OF OHlO
WESTERN DlVlSION
John C. Moore,
Plaintil`f(s),
Case Number: l:lécv()§$
vs.
Judgc Susan .l. Dlott
Donald Morgan. et al.,
Del`endant(s).
ORDER

This matter is before the Court pursuant to the Order ol"General Rei`erence in the United
States District Court for the Southern District of`Ohio Westem Division to United States
Magist:rate Judge Karen L. Litl<ovitz. Pursuant to such ret`erence, the Magistrate .ludge reviewed
the pleadings and liled with this Court on October l l. 2018 a Report and Reconnnendation (Doc.
83). Subsequent|y, the plaintiff filed objections to such Report and Recommendation (Doc. 85).

The Court has reviewed the comprehensive findings ot` the Magistratc Judgc and
considered dc novo all of the filings in this matter. Upon consideration ol` the foregoingg the
Court does determine that such Recolnmendation should be adopted

Accordingly, plaintiff"s complaint against defendants Morgan, Dean, Galloway and

OSborne are DISMISSED without prejudice for failure ot`service.

IT IS SO ORDERE.D.

jam ¢.Ut@ff/

judge Susan J. fgf)tt
United States Dis rict Court

